DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 01 February 2022. As directed by the amendment: Claims 1, 7, 9, 10, 33, and 35 have been amended, claims 4, 5, 8, and 12-27 are cancelled, and claims 37-39 are newly added. Claims 1-3, 6, 7, 9-11, and 28-39 currently stand pending in the application. 
The amendments to the specification are sufficient to overcome the specification objection listed in the previous action. Namely, the typographical error has been resolved. Accordingly, the objection to the specification has been withdrawn. 
The amendments to the drawings are not sufficient to overcome the drawing objections listed in the previous action, which are repeated herein in relevant part. 
The cancellation of claim 26 has rendered moot the relevant rejection under 35 U.S.C. 112(a) listed in the previous action, which accordingly has been withdrawn. However, the current amendments have resulted in further rejections under 35 U.S.C. 112(a) as presented below. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102(a)(1)/(2) have been considered but are moot because the new ground of rejection does not rely on any embodiment of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. FIGs. 1-5 and 7 are contradictory, because, as articulated in the written description, the cap includes end 70 opposite end 72, where end 70 includes an end surface 74 and end 72 includes an end surface 76 opposite end surface 74. End surface 74 includes a first portion 78 and a second portion 80 defining a lip (at end of the cap adjacent the sleeve). In the replacement drawing sheets filed on 01 February 2022, while the placement of reference numeral 74 has been corrected, the placement of at least numerals 70, 72, and 76 remain inconsistent with the written description. In short, reference numerals 70, 74, 78, and 80 should be associated with the end/end surfaces of the cap adjacent the sleeve, and reference numerals 72 and 76 should be associated with the opposite end/end surfaces of the cap away from the sleeve. The following amendments are suggested: 
FIG. 1: change numeral 70 to 76 and delete numeral 76
FIG. 2: change numeral 70 to 72 and 72 to 70
FIG. 3: change numeral 70 to 72 and 72 to 70, and delete numeral 76
Amendment or clarification is required, without the addition of new matter. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). No new matter should be entered. Examiner notes that because the drawings filed 01 February 2022 are not entered due to the above inconsistencies, the changes that correctly identify feature 74 must also be made to any newly submitted drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
Claims 1-3, 6, 7, 9-11, 28-32, and 37-39 are objected to because of the following informalities: improper antecedence. The following amendment is required: 
Claim 1 / ll. 8: “the distal end surface” 
Claim 7 / ll. 3-4: “is” 
Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 7, the limitation “wherein the second minimum width of the second section less than the minimum width of the fourth section” is not supported by the specification as originally filed. As shown in FIG. 4, with the first, second, third, fourth, and fifth sections being 46, 52, 48, 54, and 50, respectively, the minimum width of the second section 52 is not disclosed as less than the minimum width of the fourth section 54. The specification as originally filed (¶26) states that “the minimum widths of sections 52 and 54 are not the exact same” but does not disclose which minimum width is less than the other. 





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, 9-11, and 28-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claims 1, 33, and 35, the limitations “the first section including the proximal end surface” render the claims indefinite, as it is unclear how the first section of the cavity, which comprises negative space, can include the proximal end surface, which is a surface that extends away from the cavity. For examination purposes, the limitation will be interpreted as, and amendment is suggested to, “the first section extending through the proximal end surface.” 
As to claim 37, the limitations “a thickness of the cavity” (ll. 5) and “a thickness of the aperture” (ll. 7) render the claims indefinite, as it is unclear what dimension is being referred to, particularly in view of the previous amendments to the specification and drawings in which what was previously referred to as a thickness (see FIG. 2) is now referred to as a dimension. For examination purposes, the limitations will be interpreted as, and amendment is suggested to, “a dimension of the cavity” and “a dimension of the aperture”. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9-11, and 28-39 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent Application Publication No. US 2007/0295620 to Collet et al. (hereinafter, “Collet”). 
As to claims 1-3, 6, 7, 9-11, 28-32, and 37-39, Collet discloses a package for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding a spinal implant such as a pin or screw of appropriate size), shown in Figs. 1-2, the package comprising a sleeve (11, from left end of package to left 8 in Fig. 2) having a proximal end surface (interior facing surface of 11, including all surfaces facing “up” in Fig. 2) and defining a cavity (2’’ and 14); and a cap (12 and 3, from right end of package to left 8 in Fig. 2) having a distal end surface (interior facing surfaces of 12 and 3, including all surfaces facing “up” in Fig. 2; in the closed configuration, if the cap is closer to the practitioner, the distal end of 12 is adjacent 11 and the proximal end of 11 is adjacent 12) and defining an aperture (2’), the cavity and the aperture being sized supra); wherein the package includes a wall (rim around 11) that surrounds the cavity, the wall including a planar top surface and an opposite planar bottom surface; wherein the cap includes a body comprising opposite inner and outer surfaces, shown in Fig. 2, the inner surface defining a recess (14 in 12) in communication with the aperture, the cap comprising a flange (rim around 12) extending outwardly from the outer surface, shown in Fig. 1; wherein the sleeve comprises a first wall (rim around 11) surrounding three sides of the cavity (surrounds three sides of the body of the sleeve that creates the cavity) and the cap comprises a second wall (rim around 12) surrounding three sides of the aperture 

As to claims 33 and 34, Collet discloses a package for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding a spinal implant such as a pin or screw of appropriate size), shown in Figs. 1-2, the package comprising a sleeve (11, from left end of package to left 8 in Fig. 2) having a proximal end surface (interior facing surface of 11, including all surfaces facing “up” in Fig. 2) and defining a cavity (2’’ and 14); and a monolithic cap (12 and 3, from right end of package to left 8 in Fig. 2) having a distal end surface (interior facing surfaces of 12 and 3, including all surfaces facing “up” in Fig. 2; in the closed configuration, if the cap is closer to the practitioner, the distal end of 12 is adjacent 11 and the proximal end of 11 is adjacent 12) and defining an aperture (2’), the cavity and the aperture being sized and shaped to together house the spinal implant (¶121); wherein a first portion (portion of interior facing surface of 11 adjacent left 8 in Fig. 2) of the proximal end surface and a first portion (portion of interior facing surface of 3 adjacent left 8 in Fig. 2) of the distal end surface are joined to define a living hinge (8 on the left) (¶118), the proximal end surface including a second portion (portion of interior facing surface of 11 opposite 9) defining a first lip (curved portion of interior facing surface that creates mouth 14), the distal end surface including a second portion (portion of interior facing surface of 12 opposite 9) supra), and wherein the cavity comprises a first section (14), a second section (5’’), a third section (larger cylindrical portion of 2’’), a fourth section (frustoconical portion of 2’’) and a fifth section (smaller cylindrical portion of 2’’), the second section being positioned between the first section and the third section, the fourth section being positioned between the third section and the fifth section, the first section and the third section each having a minimum width greater than a minimum width of the second section and a minimum width of the fourth section, shown in Fig. 1, the first section including the proximal end surface (since at least part of 14 is molded out of and includes the adjacent portion of the proximal end surface), shown in Fig. 2; wherein the first lip is spaced a first distance (zero) apart from the second lip when the package is in 

As to claims 35 and 36, Collet discloses a package for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding a spinal implant such as a pin or screw of appropriate size), shown in Figs. 1-2, the package consisting of a sleeve (11, from left end of package to left 8 in Fig. 2) having a proximal end surface (interior facing surface of 11, including all surfaces facing “up” in Fig. 2) and defining a cavity (2’’ and 14); and a cap (12 and 3, from right end of package to left 8 in Fig. 2); and a monolithic cap (12 and 3, from right end of package to left 8 in Fig. 2) having a distal end surface (interior facing surfaces of 12 and 3, including all surfaces facing “up” in Fig. 2; in the closed configuration, if the cap is closer to the practitioner, the distal end of 12 is adjacent 11 and the proximal end of 11 is adjacent 12) and defining an aperture (2’), the cavity and the aperture being sized and shaped to together house the spinal implant (¶121); wherein a first portion (portion of interior facing surface of 11 adjacent left 8 in Fig. 2) of the proximal end surface and a first portion (portion of interior facing surface of 3 adjacent left 8 in Fig. 2) of the distal end surface are joined to define a living hinge (8 on the left) (¶118), the proximal end surface including a second portion (portion of interior facing surface of 11 opposite 9) defining a first lip (curved portion of interior facing surface that creates mouth 14), the distal end surface including a second portion (portion of interior facing surface of 12 opposite 9) defining a second lip (curved portion of interior face that creates mouth), wherein the package is movable between a closed configuration, shown in Fig. 1, in which the first lip is adjacent the second lip for enclosing a portion of the spinal implant within the cavity and the aperture, and an open configuration, shown in Fig. 2, in which the first supra), and wherein the cavity comprises a first section (14), a second section (5’’), a third section (larger cylindrical portion of 2’’), a fourth section (frustoconical portion of 2’’) and a fifth section (smaller cylindrical portion of 2’’), the second section being positioned between the first section and the third section, the fourth section being positioned between the third section and the fifth section, the first section and the third section each having a minimum width greater than a minimum width of the second section and a minimum width of the fourth section, shown in Fig. 1, the first section including the proximal end surface (since at least part of 14 is molded out of and includes the adjacent portion of the proximal end surface), shown in Fig. 2; wherein the first lip is spaced a first distance (zero) apart from the second lip when the package is in the closed configuration, shown in Fig. 1, and the first lip is spaced a second distance apart from the second lip when the package is in the open configuration, shown in Fig. 2; and the first distance is less than the second distance. 

EXAMINER’S COMMENT
The following amendments would overcome at least the current interpretation of the cited art. 

1. (Currently Amended) A package for a spinal implant, the package comprising: 
a sleeve having a proximal end surface and defining a cavity; and 
a cap having a distal end surface and defining an aperture, the cavity and the aperture being sized and shaped to together house the spinal implant; 
wherein a first portion of the proximal end surface and a first portion of the distal end surface are joined to define a living hinge, the proximal end surface including a second portion defining a first lip, the distal end surface including a second portion defining a second lip, 
wherein the package is movable between a closed configuration in which the first lip is adjacent the second lip for enclosing a portion of the spinal implant within the cavity and the aperture, and an open configuration in which the first lip is spaced farther apart from the second lip than any spacing between the first lip and the second lip in the closed configuration so that the spinal implant would be positioned outside of the aperture while remaining positioned inside of the cavity, 
wherein the cavity comprises a first section, a second section, a third section, a fourth section and a fifth section, the second section being positioned between the first section and the third section, the fourth section being positioned between the third section and the fifth section, the first section and the third section each having a minimum width greater than a minimum width of the second section and a minimum width of the fourth section, the first section extending through the proximal end surface, and the fifth section separated from the proximal end surface by the other sections of the cavity, 
wherein the cap is positioned proximal to the sleeve when the package is in the closed configuration such that the cap is coaxial with the sleeve to entirely cover the first section of the cavity, 
such that the first section of the cavity opens into the aperture, and 
wherein the sleeve is formed by a wall with an inner surface that defines the sections of the cavity and with an opposite outer surface that defines an outer surface of the package. 

2. (Previously Presented) The package as recited in claim 1, wherein: 
the first lip is spaced a first distance apart from the second lip when the package is in the closed configuration, and the first lip is spaced a second distance apart from the second lip when the package is in the open configuration; and 
the first distance is less than the second distance. 

3. (Original) The package as recited in claim 1, wherein the package is movable between the open configuration and the closed configuration using only one hand. 

4-5. (Canceled). 

of the package comprises a plurality of spaced apart bumps. 

7. (Currently Amended) The package as recited in claim 1, wherein the is not the exact same as the minimum width of the fourth section. 

8. (Canceled). 

9. (Previously Presented) The package as recited in claim 1, wherein the minimum width of the third section is less than the minimum width of the first section. 

10. (Previously Presented) The package as recited in claim 9, wherein 
a minimum width of the fifth section is less than the minimum width of the first section. 

11. (Original) The package as recited in claim 1, wherein the package comprises a material that is flexible and/or translucent. 

12-27. (Canceled). 

28. (Previously Presented) The package as recited in claim 1, wherein the package is monolithic. 

29. (Previously Presented) The package as recited in claim 1, wherein the cap is monolithic. 



31. (Currently Amended) The package as recited in claim 1, wherein the package includes a flange, the flange including a planar top surface and an opposite planar bottom surface. 

32. (Currently Amended) The package as recited in claim 1, wherein the cap includes a body comprising opposite inner and outer surfaces, the inner surface defining a recess in communication with the aperture, the cap comprising a flange extending outwardly from the outer surface of the body of the cap. 

33. (Currently Amended) A package for a spinal implant, the package comprising: 
a sleeve having a proximal end surface and defining a cavity; and 
a monolithic cap having a distal end surface and defining an aperture, the cavity and the aperture being sized and shaped to together house the spinal implant; 
wherein a first portion of the proximal end surface and a first portion of the distal end surface are joined to define a living hinge, the proximal end surface including a second portion defining a first lip, the distal end surface including a second portion defining a second lip, 
wherein the package is movable between a closed configuration in which the first lip is adjacent the second lip for enclosing a portion of the spinal implant within the cavity and the aperture, and an open configuration in which the first lip is spaced farther apart from the second lip than any spacing between the first lip and the second lip in the closed configuration so that the spinal implant would be positioned outside of the aperture while remaining positioned inside of the cavity, 
wherein the cavity comprises a first section, a second section, a third section, a fourth section and a fifth section, the second section being positioned between the first section and the third section, the fourth section being positioned between the third section and the fifth section, the first section and the third section each having a minimum width greater than a minimum width of the second section and a minimum width of the fourth section, the first section extending through the proximal end surface, and the fifth section separated from the proximal end surface by the other sections of the cavity, 
wherein the package is free of any obstructions between the cavity and the aperture when the package is in the closed configuration such that the first section of the cavity opens into the aperture, 
wherein the cap is positioned proximal to the sleeve when the package is in the closed configuration such that the cap is coaxial with the sleeve to entirely cover the first section of the cavity, 
wherein the package includes only one hinge connecting the cap to the sleeve, and 
wherein the sleeve is formed by a wall with an inner surface that defines the sections of the cavity and with an opposite outer surface that defines an outer surface of the package. 

34. (Previously Presented) The package as recited in claim 33, wherein: 
the first lip is spaced a first distance apart from the second lip when the package is in the closed configuration, and the first lip is spaced a second distance apart from the second lip when the package is in the open configuration; and 


35. (Currently Amended) A package for a spinal implant, the package consisting of: 
a sleeve having a proximal end surface and defining a cavity; and 
a monolithic cap having a distal end surface and defining an aperture, the cavity and the aperture being sized and shaped to together house the spinal implant; 
wherein a first portion of the proximal end surface and a first portion of the distal end surface are joined to define a living hinge, the proximal end surface including a second portion defining a first lip, the distal end surface including a second portion defining a second lip, 
wherein the package is movable between a closed configuration in which the first lip is adjacent the second lip for enclosing a portion of the spinal implant within the cavity and the aperture, and an open configuration in which the first lip is spaced farther apart from the second lip than any spacing between the first lip and the second lip in the closed configuration so that the spinal implant would be positioned outside of the aperture while remaining positioned inside of the cavity, 
wherein the cavity comprises a first section, a second section, a third section, a fourth section and a fifth section, the second section being positioned between the first section and the third section, the fourth section being positioned between the third section and the fifth section, the first section and the third section each having a minimum width greater than a minimum width of the second section and a minimum width of the fourth section, the first section extending through the proximal end surface, and the fifth section separated from the proximal end surface by the other sections of the cavity, 
wherein the package is free of any obstructions between the cavity and the aperture when the package is in the closed configuration such that the first section of the cavity opens into the aperture, 
to entirely cover the first section of the cavity, 
wherein the package includes only one hinge connecting the cap to the sleeve, and 
wherein the sleeve is formed by a wall with an inner surface that defines the sections of the cavity and with an opposite outer surface that defines an outer surface of the package. 

36. (Previously Presented) The package as recited in claim 35, wherein: 
the first lip is spaced a first distance apart from the second lip when the package is in the closed configuration, and the first lip is spaced a second distance apart from the second lip when the package is in the open configuration; and 
the first distance is less than the second distance. 

37. (Currently Amended) The package as recited in claim 1, wherein the sleeve comprises a first flange surrounding three sides of the cavity and the cap comprises a second flange surrounding three sides of the aperture, the first flange having opposite top and bottom surfaces that define a thickness of the first flange, the thickness of the first flange being less than a dimension of the cavity, the second flange having opposite top and bottom surfaces that define a thickness of the second flange, the thickness of the second flange being less than a dimension of the aperture. 

38. (Currently Amended) The package as recited in claim 37, wherein the top and bottom surfaces of the first flange and the top and bottom surfaces of the second flange are each planar. 

39. (Currently Amended) The package as recited in claim 37, wherein the flanges define an oblong configuration of the package when the package is in the closed configuration. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 7,451,870 to Donahoe et al. discloses a shaped sleeve with a cavity and a hinged cap with an aperture, for holding an implant, shown in FIG. 14. 
U.S. Patent Application Publication No. US 2016/0074118 to Tuechsen et al. discloses a cap connected to a sleeve with a living hinge, shown in FIG. 12. 
U.S. Patent Application Publication No. US 2017/0095308 to Roesler et al. discloses a sleeve with differently sized sections, shown in FIG. 5. 



THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775      

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775